                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                 §
TOBY LYNN WILLIAMS,                              §
                                                 §
       Petitioner,                               §
                                                 §
v.                                               §          Case No. 6:19-CV-166-JDK-JDL
                                                 §
DIRECTOR TDCJ-CID,                               §
                                                 §
       Respondent.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636. On June 11, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 4), recommending that the action be dismissed with prejudice as successive, but

without prejudice as to Petitioner’s right to refile his petition in the event he secures permission

from the Fifth Circuit Court of Appeals to file a successive petition.

       Petitioner was convicted of murder in 1993, receiving a life sentence. Docket No. 1 at 2.

In 2010, Petitioner sought habeas corpus relief in state court concerning parole and mandatory

supervision issues, and then filed a habeas corpus petition in federal court challenging the state

habeas court’s ruling. See id. at 3–4; Williams v. Director, TDCJ-CID, No. 6:10cv537 (E.D. Tex.

Feb. 16, 2011). That petition was denied on February 16, 2011. Williams v. Director, TDCJ-CID,

No. 6:10cv537, ECF No. 15 (E.D. Tex. Feb. 16, 2011). Petitioner then signed the present habeas

corpus petition on April 19, 2019. Docket No. 1. In this petition, Petitioner challenges his

conviction, bringing an ineffective assistance of counsel claim and an involuntary plea claim.

Docket No. 1 at 6. The Magistrate Judge determined that this petition was successive because the




                                            Page 1 of 3
claims raised by Petitioner in the present case could have been raised in his first petition. Docket

No. 4 at 2–3.

       Petitioner filed objections to the Report. Petitioner asserts that his petition is not successive

because his prior petition was unrelated to his conviction or sentence. Docket No. 6 at 1. However,

Petitioner does not address the fact that his current claims arose before he filed his first

federal habeas petition and could have been raised in the first petition. Propes v. Quarterman,

573 F.3d 225, 229 (5th Cir. 2009) (“The alleged errors in Propes’s conviction, which are the

targets of the challenge he now presents in a second habeas filing, occurred before Propes made

his first habeas filing. That fact makes the second habeas petition successive under the AEDPA.”).

Petitioner also argues that the state trial court lacked jurisdiction because the state did not prove

that “the alleged victim died in Texas, neither is there evidence to substantiate that

Petitioner was properly extradited from Louisiana.” Docket No. 6 at 2. This argument fails

because these claims also could have been brought in Petitioner’s first habeas petition.

Petitioner’s current petition therefore is successive, and the Court adopts the findings and

conclusions of the Magistrate Judge as the findings and conclusions of the Court.

       The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of this action, has been presented for consideration, and

having made a de novo review, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and Petitioner’s objections are without merit.

       It is accordingly ORDERED that the Report and Recommendation (Docket No. 4) is

ADOPTED. It is further

       ORDERED that the petition for a writ of habeas corpus is DISMISSED WITH

PREJUDICE as to its refiling without permission from the Fifth Circuit to file a successive




                                             Page 2 of 3
petition, but without prejudice to its refiling once such permission is obtained. All motions not

previously ruled on are DENIED. A certificate of appealability is DENIED sua sponte. The

denial of the certificate of appealability relates only to an appeal of the present case and shall have

no effect upon the Petitioner’s right to seek permission from the Fifth Circuit to file a successive

petition.

        So ORDERED and SIGNED this 29th day of August, 2019.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                             Page 3 of 3
